         CASE 0:19-cr-00238-JNE Document 1 Filed 09/13/19 Page 1 of 1
                                                                            \4or LTK CNe

                         UNITED STATES DISTRICT COIIRT
                            DISTRTCT OF MINNESOTA


 LNITED STATES OF AMERICA.                             INFORMATION

                      Plaintifl                        18   u.s.c. $ 1028A(a)(1)
        V.


 ARON AVRAM SI{AMILOV.

                      Defendant.

       TIIE LINITED STATES ATTORNEY CHARGES THAT:

                                          COUNT    1
                                  (Aggravated Identity Theft)

       On or about June 8, 2018, in the State and District of Minnesota, the defendant.

                            ARON AVRAM SHAMILOV,

did knowingly transfer, possess, and use, without lawful authority, a means of
identification of A.M., another person, during and in relation to the commission of bank

fraud, a felony violation enumerated in Title 18, United States Code, Section 1028A(c)(5),

knowing that the means of identification belonged to A.M., all in violation of Title        18,

United States Code, Section 1028A(a)(1).



Dated: September 13, 2019                         ERICA H. MACDONALD
                                                  United States Attomev

                                                              --
                                                              ,
                                                  BY: JORDAN L. SING
                                                  Assistant United States A
                                                  Attorney ID No. 3%484
                                                                                     SffiAN       ru   ffiM
                                                                                       $EP 13 20ls
                                                                                   U.S, DISTRICT COURT MPLS
